                        Case 4:19-cv-00184-WTM-CLR Document 10 Filed 06/08/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LANCE SPENCER,

                                          Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV419-184
                                           V.                                    CASE NUMBER:
                                                                                                     CR418-171
                  UNITED STATES OF AMERICA,

                                          Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, purusant to the Order of the Court dated June 7, 2021, the Report and Recommendation of the

                    Magistrate Judge is adopted as the opinion of the Court. Accordingly, Petitioner's motion to vacate,

                    set aside, or correct his sentence is denied. COA is denied and this case stands closed.




           June 8, 2021                                                        John E. Triplett, Clerk of Court
           Date                                                                Clerk
                                                                               Cler
                                                                                 errk



                                                                               (By)
                                                                               (By) Deputy Clerk
                                                                               (B          Cle
                                                                                           Cl errk
GAS Rev 10/2020
